Citation Nr: 1713146	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Patrick D. John, Attorney


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in May 2013.  However, he did not report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704.  In October 2014 the Board remanded the claims for service connection for bilateral hearing loss and tinnitus and the remaining issue of an increase rating for PTSD for further development.  

Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a statement of the case (SOC) with regard to the claim for a higher rating for PTSD and a supplemental statement of the case (SSOC) regarding the claim for service connection for bilateral hearing loss and tinnitus.  Subsequently, in December 2016 the Veteran submitted a notice of disagreement (NOD) with the disability rating assigned for PTSD.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

Regarding the claim for increase for PTSD, in the February 2012 rating decision, the RO granted a rating of 50 percent, effective August 18, 2008, the date of receipt of the Veteran's claim for PTSD by the RO.  




FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The Veteran's bilateral hearing loss did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.  

3.  Tinnitus did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.  

4.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in September 2008.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The PTSD disability claim was subsequently readjudicated in the June 2016 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record pertinent to the claims; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for PTSD in February 2012 and December 2015.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

VA provided the Veteran with an examination in November 2009 to ascertain the nature and etiology of his hearing loss and tinnitus.  However, the Board requested another examination in the October 2014 remand in order to obtain a competent medical opinion as to whether the Veteran's current bilateral hearing loss and tinnitus are consistent with acoustic trauma during military service.  The Veteran was scheduled for a VA examination in November 2015, but the Veteran did not report to the examination, and he has not provided good cause for his failure to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  While the Board is sympathetic to the Veteran's situation, the Board finds that good cause for failing to report for the November 2015 examination has not been presented.  Thus, the Board will proceed with the case based upon the evidence of record.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

A.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies to the instant claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

B.  Factual Background

A review of the Veteran's service medical records is silent for complaints or treatment for hearing problems.  On his February 1966 entrance examination, no hearing defects were noted.  Audiometric testing showed decibel losses in each ear of 15 for the 500, 1000, and 4000 Hertz ranges; he was given a "PUHLES" profile of "1" for hearing.  On his January 1968 release from active duty examination, the Veteran was given a whispered voice test which was normal (15 out of 15); audiometric testing was not performed, and the Veteran's "PUHLES" profile was not completed.  

At a November 2009 VA audiology examination, the Veteran reported bilateral hearing loss that began during service.  The Veteran indicated that his hearing seemed to "shut off", which was followed by the tinnitus.  He noted that his own voice was loud and that he had difficulty hearing at distances or in the presence of competing noise.  The Veteran did not have any complaints of otalgia, otorrhea, dizziness, or general pain and no history of ear infections, ear surgery, or hearing aid use.  

The Veteran also reported tinnitus, which he described as bilateral, intermittent ringing at the November 2009 VA audiology examination.  The Veteran noted that the tinnitus occurred once or twice a week, lasting one minute.  The Veteran noted that the tinnitus began five to seven years ago and he was unable to attribute any cause to the tinnitus.  The examiner reported that the Veteran served in the Marines infantry from February 1966 to February 1967 and that during that time he was exposed to noise from grenades, gun fire, bombs and artillery without the use of hearing protection.  The examiner noted that the Veteran denied any history of occupational or recreational noise exposure.  

The VA examiner reported that audiometric testing for the Veteran in the right ear was 25 at 500 Hertz, 20 at 1000 Hertz, 25 at 2000, 40 at 3000 Hertz, and 50 at 4000 Hertz.  In the left ear, audiometric testing was 25 at 500 Hertz, 20 at 1000 Hertz, 25 at 2000 Hertz, 45 at 3000 Hertz, and 50 at 4000 Hertz.  The examiner indicated that the Veteran had hearing loss in both ears, but there was no medical evidence to link his hearing loss to military service, and no evidence of hearing loss during military service.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not at least as likely as not related to his military service due to the lack of evidence in the C-file and the lack of proximity between the dates of service and the date of the current evaluation.  

April 2010 and May 2010 Mental Health Initial Evaluation Notes reported that the Veteran was experiencing ringing in the ears on and off.  Other treatment notes record his post-service occupations as a police officer for 10 years, and as a truck driver for 14 years.

In an April 2012 VA Form 9, the Veteran noted a March 2008 Associated Press article that reported that hearing loss among service members may appear decades after service.  Additionally, the Veteran indicated that his hearing loss is consistent with circumstances, conditions or hardship of his military service.  



C.  Analysis

The Board initially notes that the Veteran has bilateral hearing loss for the purposes of 38 C.F.R. § 3.385.

As to the etiology of the hearing loss, the Board finds that the Veteran was certainly exposed to acoustic trauma in connection with his duties as a rifleman.  However, the service treatment records are silent for any reference to hearing problems.  The Board notes that although whispered voice test showed normal hearing (15 out of 15), that form of testing is not a reliable indicator of any actual hearing loss, and the Board finds that the whispered voice test at service discharge has no evidentiary bearing on the current claim.  Nevertheless, the service treatment records do not support the Veteran's claim seeking service connection for bilateral hearing loss, as those records do not document any complaints or findings of decreased auditory acuity.  

Moreover, there is no post-service evidence of hearing loss until decades after service.  The earliest medical evidence indicative of any hearing loss is 2009, approximately 40 years after service.  Consequently, the provisions of 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) are not for application.  The Board finds this lengthy interval of time between service and initial post-service manifestation of hearing loss to weigh against the claim, particularly in the absence of any indication that the Veteran was unable to seek treatment for hearing loss owing to circumstances such as financial difficulties or the like.  See generally, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the only medical opinion on file is against the claim.  The November 2009 VA examiner specifically determined that the Veteran's current hearing loss is not related to service.  Although the examiner did not present a clear, detailed rational, he did review the record, examine the Veteran, and provided an opinion based on these facts.  Consequently, the Board affords the opinion probative weight.  As discussed previously, the Board remanded the appeal to obtain a more detailed opinion, but the Veteran failed to cooperate.  The Board points out that the November 2009 examiner did review the Veteran's claims file and medical history and provided some rationale for the opinion.  Specifically, the audiologist considered the audiometric testing in active service and the current audiometric findings.  The VA medical opinion is also consistent with the Veteran's service treatment records and the other competent and credible evidence of record.  

In short, the record does not contain a competent medical opinion in favor of the claim.  The only evidence in favor of the claim consists of the statements of the Veteran himself.  The Veteran contends that his hearing loss began in service and has continued since service.  To the extent the Veteran is alleging continuity of symptomatology, the Board does not find his account credible, as it is inconsistent with the available medical records.  In this regard, the Veteran's service medical records are silent for any complaints of hearing loss, let alone any finding of hearing loss, despite service records showing he sought treatment for several other health conditions during service (e.g., lower abdominal cramps, whipworm, and furuncles).  Although his January 1968 separation examination did not include audiometric testing, the examination did record any medical complaints, and yet the Veteran did not mention any hearing problems to the examining clinician.

Moreover, there are no medical records for 40 years after service referring to any hearing loss, during which time the Veteran was employed for more than 23 years in occupations which carry a likelihood of high levels of noise exposure with no reasonable expectation of the use of hearing protection (police officer and truck driver). 

Based on the above, the Board finds the Veteran's account of hearing loss in service and continuing unabated since that time to lack credibility.

With respect to the March 2008 Associated Press article submitted by the Veteran indicating that hearing loss among service members may appear decades after service, the article only provides a general discussion of the possibility that hearing loss can occur many years later.  It does not specifically address the Veteran's particular situation, or even discuss specific types of noise exposures or exposure histories.  The only medical opinion of record that specifically addresses this question is that of the November 2009 examiner and specifically weighs against the claim.  Since the examiner considered the specifics of the Veteran's noise exposure and hearing loss, the Board places more probative value on his opinion than on the March 2008 article.  

The Board notes that in some cases, a lay person is competent to offer an opinion as to etiology.  In this case, however, given the absence of any complaints or findings in service of hearing loss, the absence of any reference to hearing loss for decades after service, and the lengthy post-service occupational history of noise exposure, the Board finds that the Veteran's history is far too complicated to reasonably expect a layperson to offer a competent opinion as to the origin of hearing loss.  

In sum, there is no competent or credible evidence of bilateral hearing loss in service or until decades thereafter, and no competent evidence linking the current hearing loss to service.  As the preponderance of the evidence is against the claim, the claim of service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for service connection for tinnitus, there is no competent or credible evidence linking any tinnitus to service.
 
The service treatment records are silent for any complaints, finding or diagnosis related to tinnitus, despite the acoustic trauma the Veteran experienced in service.  

At his November 2009 VA examination, the Veteran reported intermittent, bilateral tinnitus that had its onset five to seven years prior to the VA examination.  He did not attribute the symptoms to any particular origin.  The examiner opined that the Veteran's tinnitus was not related to military service, based on the absence of evidence in the file, and the lack of proximity between the dates of service and the date of the evaluation.  The Board notes that there is no contrary opinion of record.  

The Board notes that April and May 2010 Mental Health Initial Evaluation Notes document the Veteran's report of intermittent ringing in the ears; he did not mention any service origin for the symptom.  

The Board again notes that the Board remanded the case to obtain a medical opinion addressing the etiology of tinnitus, but the Veteran failed to attend the examination.

In short, there is no evidence of tinnitus in service, or until more than 40 years after service, and the Veteran himself dates the onset of the tinnitus to more than 30 years after service.  The only medical opinion addressing the etiology of the tinnitus is against the claim.

To the extent the Veteran himself attributed the tinnitus to service, given that the Veteran himself acknowledges the onset of the tinnitus as decades after service, the Board finds that determining the etiology under the facts of this case is beyond the capabilities of a layperson.  Rather, medical evidence is required.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  The claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for PTSD

A.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125.  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 71 to 80 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

B.  Factual Background

Mental health treatment records from April 2010 through February 2012 indicate the Veteran reported symptoms of difficulty falling or staying asleep, irritability, anger, difficulty concentrating, hypervigilance and exaggerated startled response.  
April 2010 and May 2010 PTSD Initial Evaluation Notes report that the Veteran was seeing and hearing a flash or ghost-like presence occasionally.  The April 2010 and May 2010 examiners indicated that the Veteran's affect was congruent with mood, his insight was limited and his judgement was good and that he denied any suicidal or homicidal ideations.  GAF scores of 60 and 43 were assigned, respectively.  A May 2011 Psychology Progress Note assigned the Veteran a GAF of 50.  A June 2011 Psychology Progress Note reported that the Veteran was experiencing symptoms of anxiety, anger, irritability and difficulty falling or staying asleep.  The Veteran denied any suicidal or homicidal ideations and a GAF score of 55 was assigned.  An October 2011 Psychology progress note assigned the Veteran a GAF score of 58. 

Mental health treatment records from February 2012 through February 2014 indicate the Veteran reported symptoms of intrusive memories, nightmares, sleep difficulty, irritability, hypervigilance, but no reports of suicidal or homicidal ideations, hallucinations or delusions.  The Veteran reported that his PTSD symptoms impacted his familial relationship and created difficulty at work.  A March 2012 Psychology Progress Note assigned a GAF score of 59 which continued through the mental health treatment records.  

At a February 2012 VA Mental Health examination, the Veteran reported the following symptoms: depression, nightmares, difficulty falling or staying asleep, difficulty concentrating, intrusive thoughts, irritability, anger, hopelessness, hypervigilance, and lack of motivation.  The Veteran indicated that he maintained a solid relationship with his wife, step-daughter, and one friend but these relationships were impacted by his distancing, irritability, and emotional numbing.  The Veteran indicated that there was a history of some physical violence between himself and his wife with the last incident occurring about a year ago.  The Veteran reported that he had trouble establishing new friendships and tended to stay to himself.  The Veteran noted that he was employed as a truck driver for approximately eighteen years which he preferred because he was by himself.  The Veteran did report some anger problems while working, but that there were no major problems on the job.  The Veteran indicated that he was currently unemployed due to lack of availability of work and has been unemployed for the last two years.  In this regard, the VA examiner noted if the Veteran was working he would experience moderate occupational impairments due to his irritability and sleep problems.  

The VA examiner reported that the Veteran was experiencing moderate impairment in his social functioning due to his symptoms.  The VA examiner diagnosed the Veteran with occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 52. 

In a December 2014, VA Form 9, the Veteran reported that his PTSD symptoms have recently gotten worse and that he was even more anxious, more reclusive and more on edge.  

At a December 2015 Mental Health examination, the Veteran reported symptoms of: irritability, anger, anxiety, exaggerated startled response, problems with concentration, difficulty falling or staying asleep, and hypervigilance.  The Veteran reported feeling distant but supported by his wife of fourteen years and a positive relationship with his step-daughter.  The Veteran noted that he was arrested and spent a few days in jail following a domestic violence incident in 2012.  The Veteran indicated that he had not worked since his last VA examination in February 2012.  

The VA examiner noted that the Veteran's grooming was unkempt, he was calm and cooperative, and no abnormal motor movements.  The Veteran's mood was euthymic, his affect was congruent with his thought content, his speech and articulation were clear and easily understandable and his thought processes were logical and coherent.  The Veteran was oriented to person, place, time and situation and level of insight was good.  The Veteran denied any suicidal or homicidal ideations, or delusions.  The VA examiner indicated that the Veteran became increasingly withdrawn and isolated over the past two to three years, anxious and hypervigilant almost all day, particularly when having to leave his home, desire to isolate himself, often avoiding interacting with others, easily stressed by his environment, easily agitated, lacking motivation to complete tasks and participate in activities, and he is not involved in any hobbies/leisure-related activities.  The VA examiner diagnosed the Veteran with occupational and social impairment with reduced reliability and productivity.  

In a December 2016, Notice of Disagreement, the Veteran's representative noted that the Veteran was in a near-continuous depression which affected his ability to function independently, appropriately, and effectively and that he had an inability to establish and maintain effective (i.e. healthy) relationships.  

In affidavits received in December 2016, the Veteran's wife and step-daughter reported that the Veteran was sad, irritability, having difficulty falling asleep or staying asleep, experienced nightmares, had angry outbursts about three times a week, and rarely left the house.  The Veteran's wife indicated that she and her daughter did not live with the Veteran for the period from March 2012 through August 2014 due to his behavior.  

C.  Analysis

The Veteran seeks a higher disability rating for his PTSD than the currently assigned 50 percent.  

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for PTSD.  The February 2012 and December 2015 VA PTSD examinations indicated that were issues with domestic violence, the most recent 2012 incident resulting in the Veteran spending a few days in jail, as well as instances of unexplained outbursts of anger, which the Board finds is essentially an indication of impaired impulse control (such as unprovoked irritability with periods of violence).  An increasing withdrawal from socialization and recreation over the past several years by the Veteran has been noted, signaling a difficulty in adapting to stressful circumstances (including work or a worklike setting) and an emerging inability to maintain effective relationships.  Based on the foregoing, and while acknowledging that not all the symptoms listed for a 70 percent rating have been met, the Board finds that a rating of 70 percent for PTSD is warranted.

Further, the Veteran's PTSD therapy records have indicated GAF scores ranging from 50-60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Notably, the lowest GAF score assigned has been 43 in an April 2010 PTSD Initial Evaluation, which tends to show serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran's GAF score range from 50-60 might be more compatible with assignment of the current 50 percent rating.  However, given the Veteran's underlying daily impairment appears more compatible with having deficiencies in most areas, the Board finds that the higher 70 percent rating is still warranted.  

Thus, even though the February 2012 and December 2015 VA examiners opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity, the Board finds that the Veteran's symptoms have resulted in occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.126(a).  Throughout the appeal, the Veteran's PTSD symptoms were manifested by ongoing symptoms of depression, anxiety, difficulty sleeping due to recurring nightmares, intrusive thoughts, angry outbursts, hypervigilance, desire to isolate himself, lack of motivation, occasional episodes of violence, and occasional auditory and visual hallucinations.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

After a review of the evidence, the Board finds that a disability evaluation in excess of 70 percent is not warranted for the service-connected PTSD.   

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  There have been no findings indicative of poor judgment.  The April 2010 and May 2010 PTSD Initial Evaluation Notes indicated that the Veteran experienced occasional auditory and visual hallucinations but these hallucinations were occasional and not persistent.  There has been nothing resembling a pattern of grossly inappropriate behavior.  The Veteran has engaged in some physical violence with his spouse but the Veteran has not been found to be in persistent danger of hurting himself or others.  In this regard, the Board notes that, on every occasion on which he was asked, the Veteran has denied suicidal or homicidal ideations.  Further, disorientation to time or place, or just minimal hygiene, has not been shown.  Although, the December 2015 examiner noted that the Veteran's grooming was unkempt, the Veteran did not report an inability to perform activities of daily living including maintenance of minimal hygiene.  Neither the February 2012 examiner nor the December 2015 examiner has indicated that the Veteran has total occupational impairment due to PTSD.  The Board also notes that although the Veteran is unemployed, the record shows that his unemployment is the result of a lack of availability of work, rather than a result of the PTSD. 

Based on the foregoing, a rating in excess of 70 percent for PTSD is not warranted.

Once again, the Board has considered the GAF scores from 50 to 60 assigned to the Veteran.  However, they are not compatible with total occupational and social impairment. 

Overall, the Veteran's symptoms and functional impairment suggested depression, anxiety, difficulty sleeping due to recurring nightmares, intrusive thoughts, angry outbursts, hypervigilance, desire to isolate himself, lack of motivation, occasional episodes of violence, and occasional auditory and visual hallucinations and difficulty in establishing and maintaining effective work and social relationships.  Considering all of this together and resolving all reasonable doubt in favor of the Veteran, a 70 percent rating is warranted for the duration of the appeal.

Extra-Schedular Criteria 

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  

The criteria used for determining the appropriate rating for PTSD are defined in terms of examples of symptoms contemplated by each disability level.  As interpreted by caselaw, the rating is determined by examining the frequency and severity of each symptoms to determine where that symptom belongs in the rating scale.  In essence, the rating criteria contemplate all symptoms associated with PTSD.  For this reason, the Veteran's PTSD contemplates the symptoms associated with the disorder, and in consequence, referral for extraschedular consideration is not warranted.
 
While there is an indication that the Veteran's PTSD could interfere with his ability to work, the Veteran is unemployed not as a result of his PTSD disability but as a result of lack of availability of work; as such a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial disability rating of 70 percent for PTSD is granted, subject to the provisions governing monetary benefits. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


